IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                            NO. 70294-7-1


                    Respondent,                 DIVISION ONE




JOSE SOCORO BAUTISTA,
a/k/a SOCORRO BAUTISTA-SALTO,                   UNPUBLISHED OPINION

                    Appellant.                  FILED: February 17, 2015



      Lau, J. — Jose Bautista pleaded guilty to one count of rape of a child in the first

degree. He challenges the conviction, contending (1) the court lacked jurisdiction to

accept his plea because the record fails to show that his consent form stipulating to the

judge pro tempore was translated into Spanish and (2) his guilty plea was involuntary

and unknowing because the record fails to affirmatively demonstrate that his Spanish

language interpreterfully translated his statement of defendant on plea of guilty form.

Because both Bautista and his attorney signed the form consenting to the appointment

of the judge pro tempore and the record affirmatively shows that Bautista understood
70294-7-1/2



the rights he was waiving by entering his guilty plea, we affirm the judgment and

sentence.


                                          FACTS


       Jose Socorro Bautista was charged by information with two counts of rape of a

child in the first degree and two counts of child molestation in the first degree. Bautista,

who speaks only Spanish, agreed to enter an Alford plea to one count of rape of a child

in the first degree in exchange for dismissal of the remaining charges and the

prosecutor's recommendation of a 103-month sentence.1 The guilty plea hearing

occurred before a judge pro tempore. On the same day he entered his plea, Bautista,

his attorney, and the prosecutor all signed a written stipulation authorizing a judge pro

tempore to preside over the plea hearing. A state-certified Spanish language interpreter

was present and translated English into Spanish and Spanish into English throughout

the hearing. The judge pro tempore stipulation form contained no certification by the

interpreter indicating she had translated the form for Bautista, nor did the parties

discuss the stipulation on the record.

       The stipulation is a preprinted form entitled "Stipulation, Oath, and Order

Appointing Judge Pro Tempore." (Capitalization omitted.) It states in part:

            IT IS HEREBY AGREED THAT KENNETH COMSTOCK, member of the bar
            of the State of Washington, shall try and determine the above entitled cause
            and that his/her action in the trial and subsequent proceedings have the same
            effect as if he/she were a judge of said court.


      11n the guilty plea form, Bautista states that he does not believe he is guilty of the
charged crime but is pleading guilty to take advantage of the State's offer. Bautista
entered his guilty plea pursuant to N. Carolina v. Alford. 400 U.S. 25, 91 S. Ct. 160, 27
L.Ed. 2d 162(1970).
70294-7-1/3



Beneath the stipulation are signature lines for plaintiff, defendant, and defendant's

attorney. In this case, it is undisputed that Bautista, his attorney, and the prosecutor

each signed the form the same day Bautista entered his Alford plea. Both the judge pro

tempore and the presiding judge for King County also signed the stipulation on the

same day as the plea.

Before the plea hearing, Bautista signed a statement of defendant on plea of guilty form

(plea form) explaining all of the rights he was waiving as a result of his decision to plead

guilty. At the hearing, the court asked Bautista if his attorney and the interpreter had

gone through the plea form with him,2 and Bautista responded that they had. The plea

form also included the interpreter's written and signed certification that she had

translated the attorney's explanation of the plea form for Bautista. Bautista said that his

attorney and the interpreter had answered "most" of his questions about the plea, but he

immediately clarified that he had no questions about the plea at that time. The court

then reviewed the plea form with Bautista, quoted below, and asked him if he

understood the various rights, including constitutional rights he was waiving and other

aspects of the plea procedure. When Bautista occasionally expressed confusion, the

court provided additional explanation until Bautista indicated that he understood. After

reviewing the plea form with Bautista, Bautista told the judge pro tempore that he had

no other questions. The court accepted Bautista's plea of guilty, finding that Bautista




             THE COURT: All right. First thing, did [your attorneys], along with an
      interpreter go through this document together?
             [BAUTISTA]: Yes.
Report of Proceedings (Mar. 4, 2013) (RP) at 2.
                                            -3-
70294-7-1/4



was entering his plea of guilty knowingly, intelligently, and voluntarily. Bautista was

sentenced to 103 months to life. Bautista appeals.

                                        ANALYSIS

       Standard of Review


       The requirement that the parties consent to a judge pro tempore is jurisdictional.

State v. Belqarde, 119 Wn.2d 711, 718, 837 P.2d 599 (1992). Jurisdictional issues are

reviewed de novo. State v. Squally, 132 Wn.2d 333, 340, 937 P.2d 1069 (1997).

       Appellate review of the validity of a guilty plea is de novo. Young v. Konz, 91

Wn.2d 532, 536, 588 P.2d 1360 (1979).

       Judge Pro Tempore Stipulation

       First, Bautista argues that his consent to the judge pro tempore was invalid

because nothing in the record indicates that the stipulation form was either translated

into Spanish or explained to him in Spanish. Therefore, his consent to the judge pro

tempore was not informed and the judge lacked jurisdiction to accept his guilty plea.

We conclude that the signature of Bautista's attorney standing alone constitutes valid

consent under the Washington Constitution, statute, and case authority.

       A case in superior court may be tried by a judge pro tempore. Const, art. IV,

§ 7; RCW 2.08.180. The authority of a judge pro tempore includes the authority to

accept guilty pleas and conduct other nontrial hearings. State v. Duran-Madrigal, 163

Wn. App. 608, 611, 261 P.3d 194 (2011). However, the appointment of a judge pro

tempore must be "agreed upon in writing by the parties litigant, or their attorneys of

record . . . ." Const, art. IV, § 7; RCW 2.08.180. The requirement that the parties

consent to a judge pro tempore is jurisdictional. Belqarde, 119 Wn.2d at 718. A judge
                                            -4-
70294-7-1/5



pro tempore lacks jurisdiction to preside over a case absent the consent of the parties.

Belqarde, 119 Wn.2d at 718.

       The express language of the constitution and RCW 2.08.180 unambiguously

provides that consent to the appointment of a judge pro tempore is valid if given by

either the parties or their attorneys: "A case in superior court may be tried by a judge

pro tempore either with the agreement of the parties if the judge pro tempore is a

member of the bar, is agreed upon in writing by the parties litigant or their attorneys of

record . . . ." Const, art. IV, § 7 (emphasis added). "A case in superior court of any

county may be tried by a judge pro tempore, who must be either: (1) A member of the

bar, agreed upon in writing by the parties litigant, or their attorneys of record

RCW 2.08.180 (emphasis added). We have interpreted this unambiguous language to

mean that an attorney need not obtain his or her client's express authorization before

consenting to the appointment of a judge pro tempore. State v. Robinson, 64 Wn. App.

201, 204, 825 P.2d 738 (1992) ("The constitution does not require an attorney to obtain

his client's consent before signing such a stipulation."); State v. Osloond, 60 Wn. App.

584, 586-87, 805 P.2d 263 (1992).

       For the first time at oral argument before this court, Bautista argued that a 2001

constitutional amendment altered the consent requirement to appoint a judge pro

tempore.3 Specifically, Bautista argues that by adding the phrase "with the agreement



       3Bautista failed to address this argument in his briefs and raised it for the first
time at oral argument contrary to RAP 12.1(a) and case authority. He did not inform the
court that the issue was not presented in his briefs, nor did he give the court the
opportunity to determine if the issue should be considered to decide the case. RAP
12.1(b). Bautista claims that his bare recitation of the 2001 amendment's language in a
                                             -5-
70294-7-1/6



of the parties" the amended provision requires that a client grant his express consent to

a judge pro tempore.4 Therefore, Bautista contends, the amendment casts doubt on the

validity of Robinson and Osloond, two cases decided before the 2001 amendment.

        The amended constitutional provision does not require a client's express

consent. Read in context, the plain language of the provision allows either the client or

his attorney to consent to a judge pro tempore. Article IV, section 7 provides in relevant

part:

        A case in the superior court may be tried by a judge pro tempore either with the
        agreement of the parties if the judge pro tempore is a member of the bar, is
        agreed upon in writing by the parties litigant or their attorneys of record, and is
        approved by the court and sworn to try the case; or without the agreement of the
        parties if the judge pro tempore is a sitting elected judge and is acting as a judge
        pro tempore pursuant to supreme court rule.

Const, art. IV, § 7. When interpreting constitutional provisions, we look first to the plain

language of the text and will accord it its reasonable interpretation. Wash. Water Jet

Workers Ass'n v. Yarbrouqh, 151 Wn.2d 470, 477, 90 P.3d 42 (2004). The plain

language of the provision allows for an attorney to provide consent for a judge pro

tempore. Bautista contends that the added phrase "with the agreement of the parties"

requires that the client grant consent. However, read in context, that phrase simply

clarifies when consent is required as opposed to when it is not: "A case .. . may be


footnote preserves the issue. We disagree. Nonetheless, we grant the State's motion
to supplement and consider the parties' supplemental briefs.

       4The Engrossed Senate Joint Resolution enacting the amendment provides:
       "A case in the superior court may be tried by a judge pro tempore either with the
agreement of the parties if the judge pro tempore is a member of the bar, is agreed
upon in writing by the parties litigant or their attorneys of record, and is approved by the
court and sworn to try the case . . . ." Engrossed S.J. Res. 8208, 57th Leg., Reg. Sess.
(Wash. 2001) (added language is underlined).
                                             -6-
70294-7-1/7



tried by a judge pro tempore either with the agreement of the parties if the judge pro

tempore is a member of the bar. . . or without the agreement of the parties if the judge

pro tempore is a sitting elected judge." Const, art. IV, § 7. When the judge pro

tempore is simply a member of the bar—and not an elected sitting judge—consent is

required. When consent is required, it must be provided "in writing by the parties litigant

or their attorneys of record . .. ." Const, art. IV, § 7.

       This interpretation of the constitutional provision is consistent with the

corresponding statute. RCW 2.08.180 provides: "A case in the superior court of any

county may be tried by a judge pro tempore, who must be either: (1) A member of the

bar, agreed upon in writing by the parties litigant, or their attorneys of record, approved

by the court, and sworn to try the case; or (2) pursuant to supreme court rule, any sitting

elected judge." RCW 2.08.180. Like the constitutional provision, under the statute the

parties must agree to the appointment of a judge pro tempore only when the judge is a

member of the bar, and either the parties or their attorneys may provide valid consent.

Bautista misreads the constitutional provision as requiring the client's consent

regardless. But this interpretation conflicts with the unambiguous language in the

corresponding statute. Bautista's interpretation of the constitution is unreasonable and

arguably renders the statute unconstitutional. However, Bautista fails to address this

inconsistency. Bautista's interpretation would also render part of the constitutional

provision superfluous. If the amended provision required the client's consent, then the

portion allowing a party's attorney of record to consent would be meaningless. See

Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 260, 11 P.3d 762
70294-7-1/8



(2000) ("the court should not embrace a construction causing redundancy or rendering

words superfluous."). And our Supreme Court has reiterated the well-settled rule that

      [a] case in superior court may be tried by a judge pro tempore only if, among
      other conditions, the parties or their attorneys of record have consented in writing
      or in open court to trial before the judge pro tempore. Const, art. IV, § 7; RCW
      2.08.180; Nat'l Bank of Wash, v. McCrillis, 15 Wn.2d 345, 356, 130 P.2d 901
       (1942); State v. Belqarde, 119 Wn.2d 711, 719, 837 P.2d 599 (1992).

In re Dependency of K.N.J.. 171 Wn.2d 568, 578, 257 P.3d 522 (2011). We conclude

the 2001 amendment had no effect on the consent provision. Robinson and Osloond

remain valid law.5

       In Robinson, a stipulation appointing a judge pro tempore was signed by both the

prosecutor and defense counsel, but the defendant was not present. Robinson, 64 Wn.

App. at 201-02. On appeal, Robinson argued that the judge pro tempore lacked

jurisdiction to preside over his case because he did not authorize his counsel to

stipulate to the judge pro tempore. Robinson. 64 Wn. App. at 203. The court affirmed,

finding that defense counsel did not need to obtain Robinson's consent:

              Robinson's argument and the decisions he cites overlook the plain
      language of Const, article 4, sec. 7, which expressly allows either the parties or
      their attorneys to stipulate to use of a judge pro tempore and to thereby waive the
      right to an elected judge. The constitution does not require an attorney to obtain
      his client's consent before signing such a stipulation. . . .

              . . . [A]n attorney's "general authority to try the case" authorizes him or her
      to stipulate to a judge pro tempore on behalf of the client, even if the client is not
      aware that the judge is a judge pro tempore.

Robinson. 64 Wn. App. at 203-05 (footnotes omitted) (quoting Burton v. Ascol. 105

Wn.2d 344, 352, 715 P.2d 110 (1986)).


     5Since this constitutional provision was amended almost 14 years ago, no
Washington court has ever adopted the interpretation suggested by Bautista.
                                            -8-
70294-7-1/9



       Similarly, in Osloond. the defendant argued that the judge pro tempore lacked

jurisdiction because, though his attorney had stipulated to the judge's appointment, the

defendant "did not personally sign the stipulation or state his consent on the record."

Osloond. 60 Wn. App. at 586. We held the attorney's stipulation sufficient for consent

even though the defendant's consent appeared nowhere in the record. Osloond. 60

Wn. App. at 586-87.

       The plain language in the constitution, the statute, and relevant case authority

control here. Written consent of Bautista's attorney was sufficient to confer jurisdiction

in this case. Here, Bautista signed the stipulation agreeing to the judge pro tempore's

appointment and an interpreter was present during the entire proceedings.

       Substantive Right to Elected Judge

       Bautista also argues that defendants have a substantive6 right to have their

cases presided over by an elected judge and that an attorney cannot waive this right

unless the client grants specific authority to do so. Bautista relies primarily on State v.

Sain. 34 Wn. App. 553, 663 P.2d 493 (1983), and Mitchell v. Kitsap County. 59 Wn.

App. 177, 797 P.2d 516 (1990). In Sain, defense counsel signed a stipulation

consenting to the appointment of a judge pro tempore with the understanding that the

court would address each of the three defendants' consent the following day. Sain. 34

Wn. App. at 555. The next day, two of the defendants consented and one did not.

Sain, 34 Wn. App. at 555. The judge pro tempore refused to recuse himself. Sain. 34

Wn. App. at 555. Division Three of this court held that the judge pro tempore lacked


       6It is unclear whether Bautista intends to argue that the right is "substantive" or
"substantial." He uses both terms interchangeably. Br. of Appellant at 6-9.
                                             -9-
70294-7-1/10



jurisdiction as to the third defendant because defense counsel could not waive the

defendant's right to have his case presided over by an elected judge without

authorization:


               While an attorney is impliedly authorized to waive procedural matters, a
       client's substantial rights may not be waived without that client's consent. We
       find the right under Const, art. 4, § 5, to be tried in a court presided over by an
       elected superior court judge accountable to the electorate, is a substantial right.
       Thus, the requirement of Mr. Sain's written consent could not be waived by
       [defense counsel's] unauthorized statements.

Sain. 34 Wn. App. at 556-57 (citations omitted); see also Mitchell. 59 Wn. App. at 184:

       Moreover, "[a]n attorney is without authority to surrender a substantial right of a
       client unless the client grants specific authority to do so." Certainly, consent to
       the appointment of a judge pro tempore is a substantial right. In our judgment,
       the Mitchells' attorney was without authority to waive that right.

(quoting In re Marriage of Maxfield. 47 Wn. App. 699, 707, 737 P.2d 671 (1987)).

       We previously rejected this same argument because it ignores the plain

language of article IV, section 7. Robinson, 64 Wn. App. at 203-04. Like Bautista,

Robinson cited both Sain and Mitchell for the proposition that the constitutional right to

have one's case tried before an elected judge was a substantial right that an attorney

could not waive absent the client's consent. Robinson, 64 Wn. App. at 203-04. We

rejected Robinson's argument, stating that the "constitution does not require an attorney

to obtain his client's consent before signing such a stipulation. Therefore, whether the

right to an elected judge is a 'substantial right' is irrelevant." Robinson, 64 Wn. App. at

204.


       Our Supreme Court has also noted that the right to have one's case presided

over by an elected judge is neither a "substantive" nor a "substantial" right. Belgarde,

119 Wn.2d at 721 ("Const, art. 4, § 5 does not expressly grant a right to a trial presided
                                            -10-
70294-7-1/11



over by an elected superior court judge .... Contrary to [Appellant's] suggestion, this

court ... did not decide that the right to be tried by an elected superior court judge is a

substantive right."); see also State v. Belgarde, 62 Wn. App. 684, 692 n.3, 815 P.2d 812

(1991) (noting that the Sain court equates "substantial" with "substantive," and stating

that "it is debatable whether a litigant's right to an elected judge is substantive rather

than procedural.").

       Further, both Sain and Mitchell are distinguishable from this case. In Sain, the

attorney's signature on the stipulation was expressly conditional on obtaining his clients'

consent the next day, which one client refused to grant. Sain. 34 Wn. App. at 555. As

our Supreme Court characterized the case, "In Sain, the Court of Appeals addressed

the narrow question whether an attorney could consent to his client's being tried by a

judge pro tempore in the face of the client's express refusal in open court to the

appointment of a judge pro tempore .. . ." Belgarde. 119 Wn.2d at 721. As Belgarde

indicates, Sain stands for the proposition that when a client expressly refuses to

consent to the appointment of a judge pro tempore, his attorney lacks authorization to

consent. Sain does not require an attorney to obtain express authorization from his

client before stipulating to the appointment of a judge pro tempore. Robinson, 64 Wn.

App. at 204.

       Mitchell is also inapposite. "In Mitchell, neither the Mitchells nor their attorney

consented to the judge pro tempore. Consequently, the court's discussion as to

whether an attorney can consent without the express authorization of his or her client is

dictum." Robinson, 64 Wn. App. at 203 n. 1.



                                             -11-
70294-7-1/12



       Finally, Bautista argues that the appointment of the judge pro tempore was

invalid because there is no evidence in the record that he was provided an interpreter in

compliance with RCW 2.43.030 when he signed the form consenting to the judge's

appointment. Nothing in RCW 2.43.030's text requires an interpreter be appointed.

Instead, it requires that "[w]henever an interpreter is appointed ... the appointing

authority shall. . . appoint a certified or qualified interpreter to assist the person

throughout the proceedings." RCW 2.43.030. Here, Bautista was assisted by an

interpreter throughout the guilty plea proceedings. Bautista also contends that the

judge pro tempore lacked jurisdiction because the record fails to establish that he

received any assistance from an interpreter when he signed the consent form for the

judge's appointment. However, he cites no authority to support this contention. As

discussed above, neither the constitution, statute, nor case law requires the defendant's

express consent for the appointment of judges pro tempore. Const, art. IV, § 7;

Robinson. 64 Wn. App. at 204.

       Knowing and Voluntary Guilty Plea

       Next, Bautista claims that his guilty plea was involuntary and unknowing because

the record fails to affirmatively establish that his interpreter fully translated the plea form.

We conclude that the record demonstrates that Bautista knowingly, voluntarily, and with

a full understanding of his constitutional rights, entered into a guilty plea. Even though

Bautista did not receive a written translation of the guilty plea form, no authority requires

such a translation.

       CrR 4.2(d) states that a trial court "shall not accept a plea of guilty without first

determining that it is made voluntarily, competently and with an understanding of the
                                              -12-
70294-7-1/13



nature of the charge and the consequences of the plea." CrR 4.2(d). A defendant

attempting to withdraw his guilty plea for the first time on appeal must demonstrate a

manifest constitutional error. RAP 2.5; State v. Walsh, 143 Wn.2d 1, 6-7, 17 P.3d 591

(2001). The alleged error is undisputedly one of constitutional magnitude: "[G]iven the

fundamental constitutional rights of an accused which are implicated when a defendant

pleads guilty, a claim that a guilty plea pursuant to a plea agreement was involuntary

... is the kind of constitutional error that RAP 2.5(a)(3) encompasses." Walsh. 143

Wn.2d at 8. However, the alleged error must also be manifest. Walsh, 143 Wn.2d at 8.

      [A]n alleged error is manifest only if it results in a concrete detriment to the
      claimant's constitutional rights, and the claimed error rests upon a plausible
      argument that is supported by the record. To determine whether a newly claimed
      constitutional error is supported by a plausible argument, the court must preview
      the merits of the claimed constitutional error to see if the argument has a
      likelihood of succeeding.

State v.WWJ Corp.. 138 Wn.2d 595, 603, 980 P.2d 1257 (1999).

       Once the trial court has accepted a guilty plea, it may allow withdrawal of that

plea only when it is "necessary to correct a manifest injustice." CrR 4.2(f). The

defendant bears the burden of proving a manifest injustice. State v. Ross, 129 Wn.2d

279, 283-84, 916 P.2d 405 (1996).7 A manifest injustice is one that is "obvious, directly

observable, overt, not obscure." State v. Taylor. 83 Wn.2d 594, 596, 521 P.2d 699



        7Bautista repeatedly asserts that the State bears the burden of proving the
validity of a guilty plea, citing Ross, 129 Wn.2d at 284. However, the defendant bears
the initial burden of proving a manifest injustice, for instance, that a plea was entered
involuntarily or unknowingly. Ross. 129 Wn.2d at 283-84. If the defendant meets this
burden, then the State must make "an affirmative showing that a defendant entered a
guilty plea intelligently and voluntarily." Ross. 129 Wn.2d at 284. In any event, even if it
is the State's burden to demonstrate the validity of Bautista's guilty plea, the State has
met this burden, as explained below.
                                            -13-
70294-7-1/14



(1974). Demonstrating that a plea was involuntary or unknowing is sufficient to prove a

manifest injustice. State v. Saas, 118 Wn.2d 37, 42, 820 P.2d 505 (1991).

       Due process requires that a defendant's guilty plea be knowing, voluntary, and

intelligent. State v. Mendoza. 157 Wn.2d 582, 587, 141 P.3d 49 (2006). Atrial court

must adequately inform a defendant of all direct consequences of his guilty plea but not

all possible collateral consequences. Saas, 118 Wn.2d at 44. "The consequences of a

guilty plea include the waiver of certain constitutional rights which include the waiver of

the privilege against self-incrimination, the right to a trial by jury, and the right to

confront one's accusers." State v. Lewis. 16 Wn. App. 132, 135, 553 P.2d 127 (1976).

However, due process does not require a trial court to inform a defendant "'of each and

every right which is waived by a guilty plea . . . .'" Lewis, 16 Wn. App. at 136 (finding

that a trial court's failure to inform a defendant that his guilty plea waived the privilege

against self-incrimination does not preclude a determination that the plea was entered

voluntarily and intelligently) (quoting United States v. Frontero. 452 F.2d 406, 415 (5th

Cir. 1971)). At a minimum, "the record must show that in pleading guilty, the defendant

understood he was giving up three important constitutional rights: the right to a jury

trial, the right to confront one's accusers, and the privilege against self-incrimination."

State v. Elmore, 139 Wn.2d 250, 269, 985 P.2d 289 (1999).

       The record here shows that Bautista understood the constitutional rights waived

by his guilty plea. The plea form explains all of the rights Bautista waived by pleading

guilty. Bautista signed the statement and wrote his initials throughout the document. At

the end of the statement is a signed certification by the interpreter indicating that she


                                              -14-
70294-7-1/15



translated "the attorney's explanation of the statement.8 As the colloquy between the

court and Bautista indicates, the court also addressed all of Bautista's questions

regarding the plea during his colloquy, providing thorough explanations of the rights

Bautista was waiving by entering a guilty plea:

               THE COURT: We're on the record.
             [THE STATE]: We are your honor. Thank you. This is the State of
      Washington versus Jose Bautista, Cause No. 12-1-04662-6 SEA. [MP] on behalf
      of the State. The defendant is present in custody, joined by Counsel, [MM], also
      joined by a Spanish speaking Interpreter. If she could please introduce herself
      on the record.
               THE INTERPRETER: For the record, your honor, Amy Andrews,
      Washington State Court Certified Spanish Interpreter under AOC.
           THE COURT: Thank you. [The State]?
           [THE STATE]: Thank you. Mr. Bautista, I'm showing you -
             THE COURT: Well, I can do the inquiry, but is this going to be as
       charged?
               [THE STATE]: I'm sorry. He's pleading to count one of the current
       amended information.
               THE COURT: So it was previously amended?
              [THE STATE]: Yes, that is correct, previously amended. He's pleading to
       one count of rape of a child in the first degree, domestic violence.
              THE COURT: Okay. So, Mr. Bautista, I've been handed a form here
       called Statement of Defendant on Plea of Guilty. I'm going to ask you questions
       about this document. If you have any questions as we're going along, you stop
       me right away. Understand?
              THE DEFENDANT (through the Interpreter): Yes.
              THE COURT: All right. The first thing, did you and [defense attorney],
       along with an Interpreter, go through this document together?
              THE DEFENDANT (through the Interpreter): Yes.
              THE COURT: Did your attorneys answer any questions that you had
       about this document?
               THE   DEFENDANT (through the Interpreter): Most of them.
               THE   COURT: Do you have questions right now?
               THE   DEFENDANT (through the Interpreter): No.
               THE   COURT: All right. Ifyou have any questions as we're going along,
       you stop me and we will try to answer them. Okay? Yes or no?
               THE DEFENDANT (through the Interpreter): Yes.

       8The printed text of the certification provides the following: "I have translated this
entire document for the defendant. . . ." However, the interpreter crossed out the word
"entire" and wrote the phrase "the attorney's explanation of in its place.
                                            -15-
70294-7-1/16



             THE    COURT: Is your true and correct name Socorro Jose Bautista.
             THE    DEFENDANT (through the Interpreter): It's Socorro Bautista, yes.
             THE    COURT: And is your birth date June 25, 1970?
             THE    DEFENDANT (through the Interpreter): Yes.
             THE    COURT: You have six years of formal education; is that correct?
             THE    DEFENDANT (through the Interpreter): Yes.
             THE    COURT: You are represented by [defense counsel], and [he] is here
      helping you   right now; is that correct?
             THE    DEFENDANT (through the Interpreter): Yes.
             THE    COURT: You[] are charged in count one with rape of a child first
      degree, domestic violence. Do you understand the elements of that charge? Do
      you understand what the State is saying that you did?
            THE DEFENDANT (through the Interpreter): I understand.
              THE COURT: And do you understand that in pleading guilty here today,
      you're giving up your right to make the State prove that charge or all those
      elements beyond a reasonable doubt at trial?
               THE DEFENDANT (through the Interpreter): I understand.
               THE COURT: Paragraph 5, which begins at the top of page 2, contains a
      list of Constitutional rights that you have and that includes your right to have a
      trial, if you wanted one. In pleading guilty today, you're giving up all of those
      rights as to this charge. Do you understand those rights?
                THE DEFENDANT (through the Interpreter): Yes, I have no other option.
                THE COURT: Well, you do actually have other options. You could go to
      trial, if you chose to. Do you understand that?
              THE DEFENDANT (through the Interpreter): I understand.
              THE COURT: Do you understand that if you plead guilty here today, you
      will give up your right to have a trial?
              THE DEFENDANT (through the Interpreter): Yes, I understand.
              THE COURT: And do you understand that you are giving up the other
      Constitutional rights as listed in Paragraph 5 of this document?
              THE DEFENDANT (through the Interpreter): What?
              THE COURT: Do you understand that you have a right to a speedy and
      public trial; that you have the right to remain silent before and during the trial, no
      one could ever make you testify against yourself; you would have the right to
      hear and question any witnesses that would come in on behalf of the State to
      testify against you; you could bring in people to testify for you, if there was
      anyone, and that could be done at no charge to you; you'd be presumed innocent
      until the charge is proven beyond a reasonable doubt at trial or until you enter a
      plea of guilty—which is why we're here today, to see if you wish to do that—if you
      chose to go to trial and you were found guilty, you'd have the right to appeal that
      finding to a higher Court. Do you understand all those rights?
              THE DEFENDANT (through the Interpreter): Not a hundred percent, but I
      do understand them.
               THE COURT: All right. Well, what part don't you understand?
               THE DEFENDANT (through the Interpreter): Well, some of—
                                            -16-
70294-7-1/17




               THE COURT: Do you understand what a trial is? Do you understand that
      a trial, that's when the State brings people in who say, Mr. Bautista did this and
      this and this and this, and they testify against you. Do you understand that?
               THE DEFENDANT (through the Interpreter): Yes, I understand.
               THE COURT: And do you understand that you could bring in people to
      testify, Mr. Bautista did not do this and this and this and that could be done at no
      charge to you, ifthere was anyone to testify on your behalf? Do you understand
      that?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: And do you understand that you could testify or tell your
      side of the story, if you chose to, but no one could make you do that? Do you
      understand that?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: Do you understand the right to a speedy trial? Within a
      certain period of time, the State needs to bring you to trial or else the matter
      would have to be dismissed. Do you understand that?
             THE DEFENDANT (through the Interpreter): No.
             THE COURT: From the time that you are arraigned, if you do not give up
      additional time, the State has 60 days to bring you to trial. Do you understand
      that?
               THE DEFENDANT (through the Interpreter): Yes.
               THE COURT: So do you understand that after all of the negotiations and
      so on, at least my understanding is, you're choosing to give those rights up and
      to enter a plea of guilty to one count or one charge here today. Do you
      understand that?
               THE DEFENDANT (through the Interpreter): Yes.
               THE COURT: And is that what you wish to do?
               THE DEFENDANT (through the Interpreter): I'll do it.
             THE COURT: All right. Do you understand that the maximum penalty for
      this particular charge is life imprisonment and a—is it a $100,000 fine or $50,000.
             [DEFENSE COUNSEL]: Maybe it's 50,000.
             [THE STATE]: I think it's 50,000.
             [DEFENSE COUNSEL]: That was my mistake, your Honor.
             THE COURT: I'll correct that. So that maximum penalty is life
      imprisonment and a $50,000 fine. Now, the standard range based on your
      criminal history and the seriousness of this charge is from 93 to 123 months in
      custody. Do you understand those penalties?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: Do you understand that this particular charge is considered
      the most serious offense under both the Two Strikes laws of the State of.
      Washington, as well as the Three Strikes laws of the State of Washington? Did
      you and your lawyers talk about this?
            THE DEFENDANT (through the Interpreter): Excuse me. I didn't
      understand.
                                           -17-
70294-7-1/18




             THE COURT: Do you understand that under the laws of the State of
      Washington that this counts as an offense which can be counted under the Two
      Strikes law, which means if you have two of these particular types of convictions
      in your lifetime you would be sentenced to prison and you would not be able to
      get out under any circumstances? Do you understand that?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: And do you understand this counts as one strike?
             THE DEFENDANT (through the Interpreter): Yes.
               THE COURT: And also under the Three Strikes laws of the State of
      Washington this counts as a strike. Do you understand that?
            THE DEFENDANT (through the Interpreter): No, I didn't understand.
            THE COURT: Okay. Well, this counts as a strike offense. So if you
      would pick up two more convictions for non-sexual strike offenses—for example,
      a robbery or an assault in the second degree—if you would be convicted of two
      more of those types of charges, you would be sent to prison without chance of
      release under that law as well. Do you understand that?
            THE DEFENDANT (through the Interpreter): Yes.
            THE COURT: On page 6 of this form, it indicates that the State will be
      recommending that you serve 103 months in custody on this matter, that you be
      placed on community custody, that you register as a sex offender, that you pay
      restitution in an amount to be determined, have no contact with the victim or any
      other minors, that you have a sexual deviancy evaluation and appropriate follow-
      up treatment—I'm sorry. Then it says, this is an open rec. Does that mean the
      defense can make their own?
             [DEFENSE COUNSEL]: We can make our own recommendation.
             THE COURT: Okay. But the State's recommendation, in addition to what
      you had I have talked about already, is they will move to dismiss counts two,
      three and four as part of the agreement. Do you understand what their position
      is?
             THE DEFENDANT (through the Interpreter): No.
             THE COURT: They want you to spend 103 months in custody, that once
      you get out you'd be placed on community custody where someone connected to
      the court system will be keeping an eye on you to make sure that you register
      with the sheriff as a sex offender; that you pay restitution or pay for any damages
      that you may have caused with other people and that would include counseling
      that they might need and that sort of thing; they're going to ask the Judge to
      order you not to have any contact with the victim in this case, nor with any other
      minor; they're going to ask that you be ordered to have a sexual deviancy
      evaluation and if counseling or treatment is recommended, that you follow
      through with that. Do you understand what they're going to ask the Judge to do?
               THE DEFENDANT (through the Interpreter): No.
               THE COURT: Well, what part don't you get?


                                          -18-
70294-7-1/19



             THE DEFENDANT (through the Interpreter): What is he asking the
      Judge?
             THE COURT: Well, the Judge will make the final decision as to your
      sentence. The State will make a recommendation. You and [your attorney] will
      then make a recommendation. The Judge will listen to everyone and then the
      Judge ultimately decides what your sentence will be. Do you understand that?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: And do you understand what the State is going to ask the
      Judge to do?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: And do you understand then that you and [your attorney]
      can ask the Judge to do something else, if you want, so long as it does not
      involve a [special sex offender alternative]. And, again, after listening to
      everybody then the Judge makes the final decision. Do you understand that?
               THE DEFENDANT (through the Interpreter): Yes.
               THE COURT: So I'm going to continue with this document here, and I'm
      going to turn to page 13. Paragraph 11 says, "The Judge has asked me to state
      briefly in my own words what I did that makes me guilty of this crime," and this is
      your statement. "This crime occurred in King County, Washington, between
      November 28th of 2009 to July 16th of 2012. I do not believe I am guilty of this
      crime; however, after reviewing the evidence with my attorneys, I believe there is
      a substantial likelihood that I would be found guilty or convicted if I went to trial,
      therefore, I am pleading guilty to take advantage of the State's offer. The Court
      may review the probable cause to find facts sufficient to accept this plea." Is that
      your statement?
             THE DEFENDANT (through the Interpreter): Yes.
             THE COURT: And is that what you wish to do today?
             THE DEFENDANT (through the Interpreter): I have to.
             THE COURT: You don't have to; but if you wish to accept the offer of the
      State, do you wish to enter into this Alford plea?
             THE DEFENDANT (through the Interpreter): I didn't understand.
             THE COURT: In order to accept what the State has offered as far as their
      sentencing recommendation and dismissal of three of the charges, are you
      willing to enter a plea of guilty today?
              THE DEFENDANT (through the Interpreter): Yes.
              THE COURT: All right. I'm just going to take just a moment then to
      review the [certification for determination of probable cause].
            All right. I have reviewed the Certification and I do find that they are
      sufficient facts to support a finding here.
             Before I enter a finding then, Mr. Bautista, do you have any questions
      about the document that you and I just reviewed together?
             THE DEFENDANT (through the Interpreter): No.
             THE COURT: All right. Then at this time, I am going to find that I believe
      you've entered—actually it looks like you've signed this document in pencil. I'm

                                            -19-
70294-7-1/20



       going to pass it down to you and I'll have you sign it in ink, if you would, here in
       open court if you continue to wish to enter into this plea.
              [THE STATE]: If I may, your Honor, did the Court inquire—
               THE COURT: Oh, I will.
             Do you understand, Mr. Bautista, that if I accept your plea here today as
       you are not a citizen of the United States, it could affect your ability to remain in
       the United States, to become a citizen of the United States or to seek
       naturalization. Do you understand that?
               THE DEFENDANT (through the Interpreter): Yes.
               THE COURT: Okay. Is that what you were looking for?
               [THE STATE]: Yes.
               THE COURT: So you have signed the documents. At this time, I am
       going to find that I believe you've entered into the plea freely and voluntarily with
       full knowledge of the consequences. I do not believe that anyone has threatened
       you or promised you anything to get you to plead guilty. And based on the facts
       contained within the Certification for Determination of Probably Cause, I am
       going to find that there are sufficient facts to support a guilty finding to the charge
       in count one of rape of a child in the first degree, domestic violence, and I'm
       going to find you guilty of that charge at this time.
               Is there a sentencing date?
               [DEFENSE ATTORNEY]: We do have a sentencing date, your Honor,
       and it's April 5th at 1:45 with Judge Linde, Courtroom West 921.
               And, Mr. Bautista, this is the only notice of this you're going to get so if you
       get out of jail, you need to show up on that date.
               THE COURT: Mr. Bautista, if you have any questions prior to that next
       hearing date, you contact [your attorneys]. Okay?
               THE DEFENDANT (through the Interpreter): Yes.
               THE COURT: That will conclude the hearing today. Thank you, and good
       luck.
               Thank you, Madam Interpreter. Nice to see you.
               THE INTERPRETER: Thank you, your Honor.

RP at 1-14.


       The court reviewed and answered Bautista's questions about each constitutional

trial right enumerated in paragraph 5 (a)-(f) of the plea form that Bautista would give up

upon entering a plea of guilty: right to a speedy and public trial, right to remain silent,

right to testify and confront witnesses, right to present witnesses without expense, right




                                             -20-
70294-7-1/21



to be presumed innocent, and the right to appeal a guilty finding.9 The court also

reviewed and answered questions about the maximum penalty, the consequence of

pleading guilty as to the two and three strikes law, the State's sentencing

recommendation, who ultimately decides the sentence imposed, who gets to make

sentencing recommendations, Bautista's own Alford plea statement, immigration

consequences resulting from the plea, and finally, whether Bautista understood all the

rights he is giving up by pleading guilty. After this extensive colloquy, in which the court

answered all of Bautista's questions, the court directed Bautista to re-sign the plea form.

Immediately above Bautista's signature is the statement: "My lawyer has explained to

me. and we have fully discussed, all of the above paragraphs. I understand them all. I

have been given a copy of this 'Statement of Defendant on Plea of Guilty.' I have no

further questions to ask the judge." (Emphasis added.) Bautista does not dispute that

the interpreter certified under penalty of perjury that she translated from English into

Spanish the attorney's explanation of the plea form.

       Regardless, Bautista contends that a translated version of the guilty plea form

was required. To support this assertion, Bautista relies on United States v. Mosguera.

816 F. Supp. 168 (E.D.N.Y. 1993). Mosguera involved a complex criminal case with 18

defendants, none of whom spoke English. Mosguera, 816 F. Supp. at 170. At a

conference with all defendants and their attorneys—but only one interpreter—the court

issued an order requiring the government to supply each defendant with translated


       9Before the list of trial rights in paragraph 5 of the plea form, it states in all bold
capital letters: "I HAVE BEEN INFORMED AND FULLY UNDERSTAND THAT I HAVE
THE FOLLOWING IMPORTANT RIGHTS, AND I GIVE ALL THEM UP BY PLEADING
GUILTY."
                                             -21-
70294-7-1/22



versions of important documents, including the indictment and all other documents

except motions and original evidence. Mosguera, 816 F. Supp. at 170. The

government moved for reconsideration of the order, arguing, "[T]he court exceeded its

authority because the order is not supported by any constitutional statute or rule nor is it

a valid exercise of the court's supervisory power and . . . compliance with the order

would be 'so burdensome as to be plainly unreasonable.'" Mosguera. 816 F. Supp. at

170-71. The court upheld the order, finding that translations of important documents

were required due to the circumstances of the case:

             Just as summaries of testimony were inadequate in United States ex rel.
       Neqron v. State of New York. 434 F.2d 386, 390 (2d Cir. 1970), so too is an
       interpreter's oral description of the contents of a critical document insufficient.
       Oral interpretations and written translations serve different purposes. While an
       oral interpretation can provide momentary understanding of representations
       contained in a document, a criminal defendant may need and want to review the
       document alone and with others to achieve a full understanding.

Mosguera, 816 F. Supp. at 175.

       Mosguera is inapplicable here. The Mosguera court was not addressing the

validity of a guilty plea or whether due process required a written translation of a non-

English speaking defendant's guilty plea. The court addressed only whether it had the

authority to require translated documents. Accordingly, the court did not hold that the

constitution requires a full translation of important documents in every case involving a

non-English speaking defendant. Rather, it emphasized that constitutional concerns

implicated in the case supported the court's authority to require translated documents.

Mosguera. 816 F.Supp. at 172-76. The court also acknowledged that ordering the

government to provide translated documents exceeded what the Constitution requires:


                                            -22-
70294-7-1/23



             A court's supervisory power 'extends to establishing and maintaining
      those higher standards necessary and helpful in promoting fair adjudications and
      securing the integrity of the federal court system.' United States v. Jamil. 546 F.
      Supp. 646, 659 (E.D.N.Y. 1982), rev'd on other grounds, 707 F.2d 638 (2d Cir.
      1983). The court need not limit itself to 'merely enforcing the minimal standards
      of conduct and procedure derived from the Constitution.' Id.

Mosguera, 816 F. Supp. at 175 (emphasis added).

       Further, several federal appellate courts have declined to interpret Mosguera as

support for the proposition that "due process mandates that non-English speaking

defendants be supplied with written translations of critical court documents

Appellant's Reply Br. at 15 n.2. See, e^, United States v. Gonzales, 339 F.3d 725,

729 (8th Cir. 2003) ("Mosguera does not stand for the proposition that criminal

defendants enjoy a constitutional right to written translations of court documents.

Rather, a court may decide to provide written translations in difficult and complicated

cases."); see also United States v. Celis. 608 F.3d 818, 841 (D.C. Cir. 2010) ("[A]

number of other courts have recognized that 'Mosguera does not stand for the

proposition that criminal defendants enjoy a constitutional right to written translations of

[all] court documents.'... We agree." (Quoting Gonzales. 339 F.3d at 729). Canizales-

Satizabal v. United States. 73 F.3d 364 n.2 (7th Cir. 1995) ("Relying heavily on

rMosgueral, Satizabal emphasizes that the indictment and other trial documents were

not translated into a language he could understand. This court, however, has never

held that a defendant has a constitutional right to have documents translated into his

own language.")).

       No Washington court has held that either the federal or state constitution requires

a written translation of a defendant's guilty plea form. Bautista's argument that he

                                            -23-
 70294-7-1/24
                                                                                             ^
 involuntarily and unknowingly entered his guilty plea because he did not receive a

 translation fails because he cites no authority requiring one. See State v. Logan, 102

 Wn. App. 907, 911 n.1, 10 P.3d 504 (2000) ("'Where no authorities are cited in support

 of a proposition, the court. . . may assume that counsel, after diligent search, has found

 none.'" (quoting DeHeer v. Seattle Post-lntelligencer. 60 Wn.2d 122, 126, 372 P.2d 193

 (1962))). An appellate court need not consider issues unsupported by citation to

 authority. State v. Lord, 117 Wn.2d 829, 853, 822 P.2d 177 (1991).

        Because Bautista cannot show that he involuntarily or unknowingly entered his

 guilty plea, he has failed to demonstrate that withdrawing his plea is necessary to

 correct a manifest injustice.10 CrR 4.2(f); Saas. 118 Wn.2d at 42.

                                           CONCLUSION


        Because defense counsel's signed consent to a judge pro tempore is valid under

 article IV, section 7 of the Washington Constitution, RCW 2.08.180, and controlling case

 authority and Bautista entered a knowing, voluntary, and intelligent plea of guilty^jj/e S~:
                                                                                     CD   O ;:v
                                                                                          ~n ^
 affirm the judgment and sentence.                                                   -j   -f^,,:



 WE CONCUR:                                              I
                                                          Ar&—l-l
                                                               U                     ^       :

V&c/i mJpQcn Px
         10 For the first time in his reply brief, Bautista seems to suggest that Alford pleas
 are subject to a higher standard of validity compared to traditional guilty pleas.
 Appellant's Reply Br. at 9-10. "An issue raised and argued for the first time in a reply
 brief is too late to warrant consideration." Cowiche Canyon Conservancy v. Bosley, 118
 Wn.2d 801, 809, 828 P.2d 549 (1992). Moreover, even if the panel were to assume,
 without deciding, that a higher standard applies, the record sufficiently demonstrates
 that Bautista understood the consequences of his plea and that he entered the plea
 voluntarily.
                                             -24-